United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Evans City, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1887
Issued: January 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 2, 2006 merit decision concerning her entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
an eight percent permanent impairment of her right arm.
FACTUAL HISTORY
On January 18, 2003 appellant, then a 48-year-old quality inspection specialist, filed an
occupational disease claim alleging that she sustained tendinitis in both hands, including the
thumb joints and a chronic sprain of her right hand due to the repetitive wrist, hand and finger
motions she was required to perform while inspecting hundreds of gas masks per day.

The Office accepted that appellant sustained bilateral hand tendinitis.
In a report dated May 4, 2006, Dr. Michael J. Platto, an attending physician Boardcertified in physical medicine and rehabilitation, provided an assessment of the permanent
impairment of appellant’s right arm. He indicated that appellant complained of pain
predominantly at the base of the right thumb which went into the thumb without proximal
radiation and that she described very mild pain in the left thumb. Dr. Platto stated that on
examination appellant exhibited full active range of motion of both shoulders, elbows and the
left wrist, that there was no tenderness in the left wrist, hand and fingers and that motor strength
was 5/5 in both extremities except for 4/5 right finger abduction, which was thought to be
secondary to pain. He stated that appellant was tender to palpation over the right radial head,
radial snuff box area, extensor pollicis longus area and abductor pollicis longus area, but there
was no inflammation in these areas. Dr. Platto indicated that appellant had full range of motion
of the left wrist including 65 degrees of extension, 90 degrees of flexion and full range of motion
of the thumb and fingers. The right thumb showed 18 degrees of extension, 30 degrees of
flexion and 40 degrees of radial abduction and lacked 4 centimeters (cm) of adduction and 4 cm
in opposition. Dr. Platto observed that appellant had full range of motion of the distal
interphalangeal and proximal interphalangeal joints of the right hand and noted that, for the right
wrist, she had 50 degrees of extension, 90 degrees of flexion, 50 degrees of ulnar deviation and
30 degrees of radial deviation. He diagnosed tendinitis of both hands and wrist but noted that
appellant was almost completely asymptomatic on the left side. Regarding appellant’s
permanent impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001), Dr. Platto stated:
“According to Figure 16-15, 30 [degrees] flexion of the right thumb would
convert to a 3 percent impairment. According to Table 16-8A, radial abduction of
40 degrees would be a 2 percent impairment rating. According to Table 16-8B, a
[four] cm lack of adduction would be a [four] percent impairment rating.
According to Table 16-9, lack of [four] cm opposition would be [nine] percent
impairment. According to Figure 16-28, wrist extension to 50 degrees would be
2 percent impairment, although wrist flexion to 90 degrees would be 0 percent.
“I used Figure 16-1A, page 436 … to come up with a total digit impairment
percentage of 18 percent, which converts to a 7 percent hand impairment rating.
Using Figure 16-1B, page 437, wrist impairment is 2 percent. [Two] percent for
wrist plus [seven] percent for hand converts to total upper extremity impairment
of [nine] percent. Using Table 16-3, conversion would be [five] percent of whole
person.”1

1

Dr. Platto stated that appellant might have an ulnar neuropathy at both elbows as noted by positive Tinel’s signs,
but he indicated that this condition had not been formally diagnosed and that appellant was not symptomatic in the
ulnar nerve distributions in her hands.

2

On June 5, 2006 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon who served
as an Office district medical adviser, evaluated the findings of Dr. Platto to determine that
appellant had an eight percent permanent impairment of her right arm. He indicated that the date
of maximum medical improvement was May 4, 2006 and stated:
“According to the A.M.A., Guides, fifth edition, Figure 16-15, 30 degrees of
flexion of the right thumb would result in a 3 percent impairment to the right
thumb. According to Table 16-8A, page 459, …, radial abduction of 40 degrees
would be a 2 percent impairment rating. According to Table 16-9, …, [four] cm
of opposition is equal to [nine] percent impairment of the right thumb.
“Therefore, the total impairment to the thumb is 18 percent impairment to the
right thumb. This converts to [seven] percent impairment to the right hand, based
upon Table 16-1, [c]onversion of [i]mpairment of the [d]igits to [i]mpairment of
the [h]and. Using Table 16-2, [c]onversion of [i]mpairment of the [h]and to
[i]mpairment of the [u]pper [e]xtremity, [seven] percent impairment of the hand
equals [six] percent of the upper extremity.
“According to Figure 16-28, pie chart of upper extremity motion impairment due
to lack of flexion and extension of the wrist joint, 50 degrees of extension would
be 2 percent impairment, 90 degrees is 0 percent impairment. This [two] percent
impairment is converted using the [C]ombined [V]alue [C]hart, page 604 and
[six] percent plus [two] percent equals [eight] percent.
“Dr. Platto incorrectly converted the percent of hand to upper extremity on
[Table] 16-2. This represents the discrepancy in our two recommended schedule
awards.”
By decision dated August 2, 2006, the Office granted appellant a schedule award for an
eight percent permanent impairment of her right arm.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

3

The Board has held that where the residuals of an injury to a member of the body specified
in the schedule award provisions of the Act extend into an adjoining area of a member also
enumerated in the schedule, such as an injury of the finger into the hand, of a hand into the arm or
of a foot into the leg, the schedule award should be made on the basis of the percentage of loss of
use of the larger member.5
ANALYSIS
The Office accepted that appellant sustained bilateral hand tendinitis and on August 2,
2006 it granted her a schedule award for an eight percent permanent impairment of her right arm.
The Office based the schedule award on the June 5, 2006 report of Dr. Berman, a Board-certified
orthopedic surgeon who served as an Office district medical adviser. Dr. Berman reached his
opinion regarding appellant’s right arm impairment by evaluating the findings of Dr. Platto, an
attending physician Board-certified in physical medicine and rehabilitation.
The Board finds that Dr. Berman properly determined that appellant had an eight percent
impairment of her right arm. He correctly determined that Dr. Platto had provided proper
calculations for the following impairment ratings involving appellant’s right thumb: 3 percent
for 30 degrees of flexion of the right thumb under Figure 16-15 of the fifth edition of the
A.M.A., Guides, 2 percent for 40 degrees of radial abduction under Table 16-8a; 4 percent for a
4 cm lack of adduction under Table 16-8b and 9 percent for a 4 cm lack of opposition under
Table 16-9.6 Dr. Berman then properly determined that under Figure 16-1A appellant had a total
digit impairment rating of 18 percent,7 which under Tables 16-1 and 16-2 converted to a
6 percent impairment rating of the right arm.8 He found that appellant’s 50 degrees of right wrist
extension equaled 2 percent impairment of the right wrist under Figure 16-28.9 Dr. Berman then
used the Combined Values Chart to combine the six percent impairment rating (derived
originally from the thumb deficits) with the two percent rating (derived from the wrist deficits)
and concluded that appellant had an eight percent impairment of her right arm.10

5

See Tonya D. Bell, 43 ECAB 845, 849 (1992).

6

A.M.A., Guides 457, 59-60, Figure 16-15, Tables 16-8a, 16-8b and 16-9.

7

Id. at 436, Figure 16-1a. Dr. Berman did not mention the four percent rating for a four cm lack of adduction, but
his inclusion of this value in the total impairment rating for all digits shows that his failure to mention it was
inadvertent.
8

Id. at 438-39, Figures 16-1, 16-2.

9

Id. at 467, Figures 16-28. Dr. Berman properly concluded that appellant’s other digit and wrist findings did not
warrant impairment ratings. He also properly found that the findings on examination did not show entitlement to
ratings for strength or sensory loss. See generally A.M.A., Guides. at 480-510.
10

Id. at 604-05, Combined Values Chart.

4

The Board notes that the only difference between the evaluations of Dr. Platto and
Dr. Berman is that Dr. Platto did not convert appellant’s hand impairment into an arm impairment.
It was appropriate for Dr. Berman to covert appellant’s hand impairment into an arm impairment
because the permanent impairment due to his employment injury extended from his hand into his
wrist.11
As the report of the Dr. Berman provided the only evaluation which conformed to the
A.M.A., Guides, it constitutes the weight of the medical evidence.12 Therefore, the Office
properly granted appellant a schedule award for an eight percent impairment of her right arm.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than an eight percent permanent impairment of her right arm.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 2, 2006 decision is affirmed.
Issued: January 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See supra note 5 and accompanying text. The medical evidence of record reveals that appellant’s employmentrelated tendinitis affected both his hands and wrists.
12

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

5

